 

Exhibit 10.37

Summary of Compensation For Named Executive Officers 2018*

 

 

In February 2018 Compensation Committee of the Board of Directors established
2018 salary and target bonus applicable to our named executive officers as
follows:

 

 

 

 

 

 

 

 

 

 

 

Named Executive

  

2018
Base Salary($)

 

  

2018
Target Bonus($)

 

Charles M. Dauber

  

 

350,000

  

  

 

175,000

  

William C. Miller

  

 

210,000

  

  

 

100,000

  

Neal T. Hare

  

 

156,568

  

  

 

100,000

  

James J. Steffek

  

 

102,995

  

  

 

100,000

  

William Brod

  

 

200,000

  

  

 

60,000

  

 

In connection with the 2018 salary and target bonus established for our named
executive officers, the following were awarded performance-based restricted
stock units under the 2007 Employee Stock Incentive Plan:

 

 

 

 

 

 

Named Executive

  

Restricted Stock Units

 

Charles M. Dauber

  

 

80,000

  

William C. Miller

  

 

56,787

  

William Brod

  

 

37,838

  

 

 

 